Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges si determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance after a urinalysis twice tested positive for the presence of cannabinoids. We reject petitioner’s contention that proper testing procedures were not followed because the correction officer who collected the urine sample did not personally make the appropriate notation on the chain of custody portion of the urinalysis test request form. “[I]t is enough that another, a secretary or some other staff member, make the notations on the handler’s behalf’ (Matter of Hop Wah v Coughlin, 153 AD2d 999, 1000, lv denied 75 NY2d 705; see Matter of Woodrich v Coombe, 231 AD2d 892).
We also reject petitioner’s assertion that he received ineffective employee assistance because he was not provided with certain documents. The record indicates that petitioner was *745informed at the hearing that his name did not appear in the S-block log book which he requested. Furthermore, although he was not given a copy of the directive regarding the collection of a urine specimen, the record indicates that petitioner was familiar with the contents of the requested directive. Petitioner has failed to demonstrate how the lack of the directive prejudiced his defense (see Matter of West v Costello, 270 AD2d 673; Matter of Greene v Coombe, 242 AD2d 796, lv denied 91 NY2d 803). Petitioner’s remaining contentions, including his challenge to the hearing extension, have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.